50 F.3d 9
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory Alonza WRIGHT, Plaintiff--Appellant,v.DIRECTOR, FEDERAL BUREAU OF INVESTIGATION, Defendant--Appellee.
No. 94-7370.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995Decided March 21, 1995

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-94-2742-3-17BD)
Gregory Alonza Wright, Appellant Pro Se.
D.S.C.
DISMISSED.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his complaint filed pursuant to the Federal Tort Claims Act, 28 U.S.C.A. Secs. 2671-2680 (West 1965 & Supp.1994), or Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  The district court's dismissal without prejudice is not appealable at this time.  See Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1067 (4th Cir.1993).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.